Citation Nr: 0708877	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-34 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1955 to October 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


FINDINGS OF FACT

1.  Asthma was not manifest in by service and is not 
attributable to service, to include asbestos exposure.

2.  The veteran was not in combat.

3.  The veteran does not have PTSD based upon an in-service 
stressor.

CONCLUSION OF LAW

1.  Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 
(2006).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
3.306 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for asthma and 
PTSD.  The appellant was provided adequate notice as to the 
evidence needed to substantiate his claim.  In a VCAA letter 
of July 2002 the appellant was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant, what evidence the VA would attempt 
to obtain on his behalf, and what evidence was to be provided 
by him.  In addition, the appellant was informed of the 
specific law applicable to the claim.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that the VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The VCAA notice predated the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in July 2002 specifically described the 
evidence needed to establish entitlement and requested that 
the appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same.  Dingess notice was provided via a 
letter of April 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal service medical records and VA 
outpatient records have been obtained.  The veteran was 
afforded an RO hearing and VA examinations.  Therefore, the 
Board finds that the VA has satisfied its duties to notify 
and to assist the claimant in this case.  No further 
assistance to the veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence.  
Lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2006).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Asthma 

The veteran is seeking service connection for asthma.  He 
alleges that his asthma was caused by exposure to asbestos 
while in service.

After carefully reviewing the evidence of record, the Board 
finds that service connection is not warranted for asthma.  
The evidence does not establish that the disease existed 
during service or was aggravated by service, or that it is 
otherwise due to service.  Moreover, despite the veteran's 
assertions, the service records show no evidence of exposure 
to asbestos during service.  In essence, the evidence does 
not show an injury or disease in service that may be related 
to the veteran's current asthma.

Service medical records are silent for any complaints of or 
treatment for asthma.  At entrance, he denied a history of 
asthma and his lungs and chest were clinically normal.  A 
separation physical of October 1957 notes the veteran's lung 
and chest as normal.   A chest x-ray was negative.  

VA outpatient treatment records dated between August 2000 and 
March 2006 note treatment for asthma.  The records 
consistently note that the veteran reported having suffered 
from asthma since childhood.  While there is a diagnosis of 
asthma, there is no evidence of record of a nexus to service.  
Without evidence of a nexus to service, service connection 
cannot be granted.

The Board notes that the veteran has argued in writing and, 
at the RO and Travel Board hearings that he was exposed to 
asbestos while working as a firefighter and that this 
exposure caused his asthma.  There is no evidence of record 
showing that the veteran was a firefighter while in service.  
The veteran's DD-214 notes his specialty to be pumpman.  
Service personnel records do not show that the veteran worked 
as a firefighter while in service.  At the hearings the 
veteran testified that when he reported to his duty station 
he was told he would work as a firefighter and was given 
training and employed as such while in service.  He further 
stated that he was exposed to asbestos through the 
firefighting suits which he used to wear and have in his 
room, and through the foam used to extinguish the fires.  
However, there are no records to substantiate the veteran's 
claims that he worked as a firefighter.  Regardless, the 
veteran's allegations of exposure to asbestos are not 
corroborated.  Nonetheless, even if the Board were to accept 
that the veteran was a firefighter and was exposed to 
asbestos during his time in service, there is still no 
medical evidence of a nexus between such exposure and the 
veteran's asthma.  

In this case, the veteran has presented no competent evidence 
of asthma during service, no competent evidence of asthma in 
proximity to separation from service and no competent 
evidence linking asthma to service.  Furthermore, there is no 
competent evidence linking his asthma to asbestos.

The veteran has also asserted that he had asthma prior to 
service.  The veteran's statements are unsupported and not 
competent.  In view his denial of a history of asthma at 
entrance, the normal clinical findings at entrance and at 
separation, and the complete absence of competent evidence of 
asthma in proximity to separation from service, it may only 
be concluded that asthma did not preexist service.  The law 
and court cases that address how to rebut the presumption of 
soundness are not applicable since asthma did not pre-exist 
service.

In essence, the evidence of a nexus between the veteran's 
current asthma and his service is limited to the veteran's 
own statements.  This is not competent evidence nexus since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim and the claim is denied.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2006).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2006); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

The veteran does not claim that his stressor is related to 
combat with the enemy and there is no evidence of record that 
the veteran served during a period of war.  The Board finds, 
therefore, that the veteran did not engage in combat.  
Accordingly, under 38 C.F.R. § 3.304(f), the occurrence of 
non-combat stressors must be supported by credible evidence.

VA outpatient treatment records dated between August 2000 and 
March 2006 note a diagnosis of PTSD.  When more fully 
evaluated in December 2005 the diagnosis was mood disorder.  
When seen in January 2006, there was an assessment to rule 
out PTSD.  The examiner specifically noted that the veteran 
did not seem to meet the full criteria for PTSD.  

After a careful review of the evidence of record the Board 
finds that none of the claimed stressors have been verified 
and therefore, the preponderance of the evidence is against 
the claim.

Through statements, and testimony at the RO hearing of 
October 2005 and at the Travel Board hearing of August 2006 
the veteran alleges that his PTSD stems form his time in 
service when he worked as a fireman and witnessed two fire 
trucks exploding while trying to put out a big forest fire, 
and a second incident when during firefighting training he 
saw a fellow servicemember killed and another get his head 
run over by the fire truck.  Although the veteran submitted 
names of possible witnesses to the claimed events, most have 
only been first or last names, he has not submitted any 
specific dates of the related events, and no statements from 
any other witnesses to the events.  The claimed stressors 
have not been corroborated as the veteran has not provided 
enough evidence to corroborate the claimed stressors.  

The veteran provided a history of having experienced 
stressful events in service, the details of which were not 
confirmed.  The Board is not required to accept a veteran's 
uncorroborated account of his military experiences or the 
opinions of psychiatrists and psychologists that are based on 
such an uncorroborated history.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal. 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Although the claim is denied because a stressor is not 
capable of corroboration, there is another basis to deny the 
claim.  PTSD has been noted as a diagnosis in the record.  
However, when applied, the reasoning for the diagnosis was 
not fully supplied.  When more thoroughly examined, there 
were only assessments to rule out PTSD and there was a 
specific comment that the veteran did not meet the full 
criteria for PTSD.  The more thorough evidence tends to 
establish that the veteran does not have PTSD.




ORDER

Service connection for asthma is denied.

Service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


